Per Curiam.

We adopt the findings and conclusions of the board. Because respondent has terminated his probate practice and because in this instance his conduct did not result in improper gain to him or financial harm to his client, we impose a lesser sanction than the board recommended. Respondent is hereby suspended from the practice of law for six months with the entire six months stayed. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., not participating.